Citation Nr: 1520671	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  08-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial compensable rating for a perforated left tympanic membrane.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1976 to May 1979.

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2004 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas, and Seattle, Washington.  

The RO has indicated that all claims ensue from the November 2005 rating decision, but documents of record establish otherwise.  The RO initially denied the Veteran service connection for hepatitis C in the December 2004 rating decision.  Within a year of that denial, the Veteran submitted a claim for the same benefit, to which the RO responded by letter that the original claim was still pending and would be reconsidered if the Veteran submitted evidence in support thereof.  The Veteran then submitted medical evidence addressing hepatitis C and, based on that evidence, the RO reopened the claim (such action was unnecessary given the absence of a finally adjudicated claim, see 38 C.F.R. § 3.156(a) (2014)) and denied it on its merits in the November 2005 rating decision.  Under 38 C.F.R. § 3.156(b) (2014), that evidence is considered as having been filed in connection with the original, pending claim, which the Veteran appealed following the RO's November 2005 reconsideration.    

In the early part of this appeal, the Veteran requested a videoconference hearing before the Board in support of these claims.  In an April 2014 written statement, however, his attorney indicated the Veteran no longer wished to testify.  The Board thus deems the hearing request withdrawn.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), paperless claims processing systems.  Review of this appeal thus contemplates this electronic record.   

The claims of entitlement to service connection for tinnitus and entitlement to an initial compensable rating for a perforated left tympanic membrane are addressed in the REMAND portion of this decision, below, and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Hepatitis C did not manifest during active service and is not otherwise related or attributable to an in-service event, injury or disease.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, with regard to the claim being decided, the Veteran does not assert that VA violated its duty to notify.  Rather, early on, he asserted that there was pertinent, outstanding evidence still missing from his record, thereby raising the question of whether VA had at that point violated its duty to assist the Veteran in obtaining all pertinent evidence in support of these claims.

Specifically, in a May 2008 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran asserted that, when he was incarcerated, he sent a hepatitis C therapy medical history to his former representative for submission to the Board in support of this appeal.  Allegedly, this representative never filed this history, which included a physician's opinion that the Veteran has no risk factors for developing hepatitis C other than the in-service inoculation he received in service via a jet injector.  The Veteran does not assert that the physician related his current hepatitis to the in-service risk factor.  

The Board has since obtained all medical records from the Veteran's period of incarceration, records that mention his hepatitis C.  These records and others in the claims file include numerous reported histories of this one risk factor as well as evidence of blood transfusions following the initial hepatitis diagnosis.  

In addition, during the course of this appeal, the RO afforded the Veteran a VA examination in support of this claim.  In December 2004, during the examination, the examiner noted a 1995 finding of hepatitis C antibodies (indicative of exposure to hepatitis C).  Thereafter, the Veteran did not request and the RO did not afford the Veteran another VA examination for the purpose of determining the etiology of any current hepatitis C.  Such action is not mandated. 

As noted above, under 38 U.S.C.A. § 5103(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion.  This provision mandates such action when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.

The types of evidence that indicate a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As explained below, there is no such evidence here.  Letters from Dr. Rigsby discuss the plausibility of such a link in general, not in the Veteran's case.  In fact, Dr. Rigsby specifically indicates that he cannot comment on the Veteran's case, not being privy to his medical information.  In addition, although the Veteran asserts that he experienced flu symptoms immediately after the in-service use of the jet injector, he does not assert that these symptoms continued to manifest for in excess of a decade, when testing first revealed hepatitis C antibodies.   

In the absence of competent evidence of record of an association between hepatitis C and the Veteran's service, VA's duty to provide the Veteran an examination in support of his claim for service connection for hepatitis C is not triggered.  No further notice or assistance is needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran seeks a grant of service connection for hepatitis C on the basis that it developed secondary to in-service inoculations administered via non-sterile jet injectors.  According to written statements he and his representative submitted in March 2005, April 2005, May 2005, June 2008 and April 2014, direct percutaneous punctures from these injectors represent his sole risk factor for developing hepatitis C.  Allegedly, no other risk factor applies, including intravenous drug use, snorted or inhaled cocaine, tattoos, body piercing, acupuncture, hemadialysis, accidental needle sticks, or the sharing of any sharp objects.  The Veteran allegedly sent his representative a medical opinion confirming his assertion that he has only one risk factor for developing hepatitis C.  

The Veteran admits that he received a blood transfusion and other blood products, but in 2001, approximately six years after being diagnosed with hepatitis C.  He points out that symptoms of hepatitis C take decades to manifest and, as such, hepatitis C is called the silent epidemic; he reportedly had no idea he had been infected.  There was no way to test for this condition during service or until 1991, decades after discharge.  

He claims that it is unreasonable for VA to insist that he submit medical evidence of a nexus between his hepatitis C and service, particularly when VA, including its Director of the HIV/hepatitis C program, is aware that a relationship exists between improper jet injector use and hepatitis C.  He points out that jet injectors are no longer used and that, now, nobody in their right mind would allow someone to administer an inoculation in such a manner.  The Veteran believes that if the adjudicator properly evaluated the risk factors at issue in this case, he would be able to deduce the proper cause of the Veteran's hepatitis C.  The Veteran urges the Board to consider Dr. Rigsby's letters, which indicate claims such as his should be determined on a case-by-case basis.  The Veteran has cited multiple articles discussing the relationship between unsafe injection practices and the development of hepatitis C.  He requests that his claim be granted on the basis that, other than the unsafe inoculations he received in service, there is no other potential cause of his hepatitis C and that all doubt be resolved in his favor.  

The Board acknowledges the Veteran's assertions, but the record, considered in its entirety, fails to satisfy all necessary elements of a service connection claim.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service).  

Generally, to prevail on a claim for service connection on the basis alleged (as directly related to service), there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Here, the evidence satisfies the current disability and in-service event elements of a service connection claim, but not the nexus element of such a claim.  Specifically, treatment records dated since 2001, private, VA and from a correctional facility, include hepatitis C diagnoses, thereby satisfying a finding that the Veteran currently has the claimed disorder.  According to the Veteran's in-service immunization record, the Veteran received inoculations during service, including via injections.  Although these records do not specifically confirm administration of the inoculations via jet injectors, given the dates of the Veteran's service (beginning a year after the Vietnam era ended ), the Board accepts as a possibility that jet injectors were used.  

The question is whether the administration of the inoculations is related to the Veteran's subsequent development of hepatitis C.  In support of this assertion, the Veteran has submitted various documents.  The first is a copy of a December 2004/January 2005 article written by an inmate for the Veteran's correctional facility newspaper, which alerts servicemen from the Vietnam era to contact VA in response to a new decision on hepatitis C.  According to the article, if a veteran of the Vietnam era has a claim for service connection for hepatitis C based on the use of jet injectors for administering inoculations, he or she should contact VA and request proper claims and medical release forms.  

The second and third documents are March 2005 and August 2005 letters from Dr. Rigsby, VA's Director of HIV and hepatitis C programs.  In the first letter, Dr. Rigsby thanked the Veteran for his inquiry regarding the possibility of a linkage between hepatitis C infection and the use of air guns or jet injectors for inoculations.  Dr. Rigsby wrote that, although many experts feel that this is biologically plausible, "that is, under the right circumstances, this could happen," it has never been proven to be a cause of hepatitis C.  He explained that it would be hard to obtain proof of such a relationship because if an injector had been responsible for such an infection, it would be due to occasional, unique circumstances that occurred years ago.  He further explained that research had been done and the results showed no such relationship, but that VA was evaluating individuals on a case-by-case basis, including by considering their various risk factors.  

In the second letter, Dr. Rigsby thanked the Veteran for his follow-up inquiry and indicated that the Veteran's arguments regarding the timing of his hepatitis C infection in relation to his blood transfusions and the nature of hepatitis C (can remain dormant for years) seemed to make sense.  Dr. Rigsby then noted that he had no access to the Veteran's medical records, thereby refraining from offering an opinion on the matter in the Veteran's case.  He stated that the Veteran was correct that, at the time of service, a test for hepatitis C did not exist.  He then reiterated all that he wrote in the first letter, including VA's position on any alleged relationship between hepatitis C and the use of jet injectors.  

Unfortunately, these three documents, whether considered individually or collectively, are insufficient to satisfy the nexus element of a claim.  None specifically relates the Veteran's hepatitis C to the in-service use of jet injectors or otherwise to the Veteran's period of active service.  

The first document is enlightening as it shows that, at some point, VA questioned the relationship between jet injectors and the development of hepatitis C.  Experts conducted studies and, based on those results, the medical community does not now consider the use of jet injectors a risk factor for developing hepatitis C.  According to the VA's Veterans Benefits Administration, while biologically possible, there have been no case reports of injector transmission of hepatitis C.  VA Fast Letter 04-13 (June 29, 2004).  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 2001).  

In any event, this document refers to Vietnam era veterans, a group of individuals that does not include the Veteran (Veteran served from May 1976 to May 1979, beginning one year after this era ended, see 38 U.S.C.A. § 101(29) (West 2014)).  

The second and third documents discuss the plausibility of a relationship between the use of jet injectors and the subsequent development of hepatitis C, but as previously indicated, do not include an opinion by Dr. Rigsby relating the Veteran's hepatitis C to such use.  To satisfy the nexus element in this case, there must be competent evidence indicating that it is at least as likely as not (50 percent probable) that the hepatitis C developed due to the in-service use of jet injectors.  

The Veteran's assertions thus represent the only evidence of record linking his hepatitis C to his active service.  And although the Veteran is competent to report when he began experiencing certain lay-observable symptoms typically attributable to hepatitis C, such as fatigue, because he has no specialized training or expertise in the origin of medical conditions, he is incompetent to establish the required linkage between any such condition and his active service.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

The Veteran argues that the Board should grant his claim based solely on the fact that, other than the use of jet injectors, he had no risk factors prior to developing hepatitis C.  Indeed, there is no information in the service treatment records establishing any other risk factor.  In fact, all discussion regarding risk factors originates from the Veteran and represents his reported history.  

Unfortunately, the Board finds this reported history questionable.  In June 2004, the Veteran denied using drugs and having tattoos.  In December 2004, he underwent a VA examination, during which he denied having had multiple sex partners and receiving a blood transfusion.  Treatment records in the claims file at that time indicated that, to the contrary, the Veteran had had blood transfusions and received other blood products, albeit in 2001, six years after serology had confirmed hepatitis C.  The fact that the Veteran was not truthful about this particular risk factor, particularly given that it occurred after the initial hepatitis C diagnosis, establishes his lack of credibility, including with regard to his reported history pertaining to all other risk factors.  It was not until the RO denied the Veteran's claim in December 2004 and mentioned this inconsistency that the Veteran admitted having had blood transfusions.  See March 24, 2005 written statement.  

In the absence of competent and credible evidence linking the Veteran's hepatitis C to the in-service use of jet injectors, the Board concludes that the disorder was not incurred in or aggravated by such service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the benefit-of-the-doubt rule is not for application as the preponderance of the evidence is against the claim. 


ORDER

Service connection for hepatitis C is denied.

An initial compensable rating for a perforated left tympanic membrane is denied.


REMAND

The Veteran claims that his tinnitus developed secondary to in-service noise exposure or to his service-connected left perforated tympanic membrane.  Allegedly, the perforation aggravates his tinnitus.  

During the course of this appeal, the RO afforded the Veteran VA examinations for the purpose of obtaining medical opinions regarding the etiology of the Veteran's tinnitus.  The examiners discussed both theories of alleged entitlement, but these opinions are inadequate to decide this claim on an aggravation basis.  Due to confusion in wording in the RO's request for an opinion, when discussing the aggravation element during a March 2014 VA examination, the VA examiner substituted a knee disability for the perforated tympanic membrane and ruled out a relationship between service and a service-connected disability.  The examiner reasoned that there is no physiologic basis for finding that a cartilage injury to the knee is affecting one's tinnitus.  The examiner then cited to medical literature discussing the etiology of tinnitus, which speaks to the question of whether the service-connected perforated tympanic membrane caused, rather than aggravates, the tinnitus.  

The RO afforded the Veteran an additional VA examination in September 2014, but the examiner addressed whether the Veteran had hearing loss associated with his perforated left tympanic membrane.  The examiner did not address the etiology of the Veteran's tinnitus, instead indicating that the RO had not requested such an opinion.   

The Veteran also claims that he is entitled to a higher initial rating for his service-connected perforated left tympanic membrane.  He asserts that he has hearing loss, dizziness, pain, chronic infections, escaping air, and ringing and popping in his ears secondary to this disability.  He is in receipt of the maximum assignable schedular rating for a perforation of the tympanic membrane.  Therefore, to prove such entitlement, he must establish that an extraschedular rating is warranted or that he has other, separately ratable conditions associated with this disability.  VA examiners have addressed whether the Veteran has hearing loss and tinnitus, but not the other alleged conditions, associated with his service-connected left ear disability.  

Accordingly, these claims are REMANDED for the following additional development:

1.  Return the Veteran's case to the VA examiner who conducted the March 2014 VA examination for an addendum opinion.  Ask the examiner to:

a.  Review his prior opinion and all pertinent documents in the electronic record, including treatment records for ear complaints; 

b.  Offer an opinion as to whether the Veteran's service-connected perforated left tympanic membrane aggravates his tinnitus.  

c.  Offer an opinion as to whether the Veteran's reported dizziness, pain, chronic infections and popping in the left ear are due to or the result of his service-connected left ear disability.  

d.  Provide rationale for the opinions. 

2.  Review the opinions to ensure they comply with the Remand directives.  If they do not, return them to the examiner for correction.

3.  Readjudicate these claims based on all evidence of record.  In readjudicating the claim for a higher initial rating for the perforated left tympanic membrane, consider whether the rating criteria reasonably describe the level and severity of all associated symptomatology.  If either claim is again denied, send the Veteran and his representative a supplemental statement of the case and allow them the appropriate time to respond before returning the file to the Board for further review.

The Veteran has the right to submit additional evidence and argument concerning the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


